— Appeal from a judgment of the Erie County Court (Thomas P Franczyk, J.), rendered July 12, 2011. The judgment convicted defendant, upon a nonjury verdict, of criminal contempt in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a nonjury verdict of criminal contempt in the first degree (Penal Law § 215.51 [c]), defendant contends that the verdict is against the weight of the evidence. We reject that contention. Viewing the evidence in light of the elements of the crime in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 *1206[2007]), and affording great deference to County Court’s credibility determinations (see People v White, 43 AD3d 1407, 1408 [2007], lv denied 9 NY3d 1010 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We note, however, that the certificate of conviction incorrectly recites that defendant was convicted of criminal contempt in the first degree under Penal Law § 215.51 (b) (v), and it must therefore be amended to reflect that he was convicted of that crime under Penal Law § 215.51 (c) (see People v Saxton, 32 AD3d 1286, 1286 [2006]). Present — Centra, J.E, Peradotto, Garni and Lindley, JJ.